         CASE 0:20-cv-01577-SRN-TNL Doc. 63 Filed 04/09/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Kaarin Nelson Schaffer, as Trustee for the         Case No. 20-cv-1577 (SRN/TNL)
 Next of Kin of George P. Floyd, Jr.,
 Deceased,

               Plaintiff,                                        ORDER

 v.

 Derek Chauvin, in his individual capacity
 as a Minneapolis police officer; Tou Thao,
 in his individual capacity as a Minneapolis
 police officer; Thomas Lane, in his
 individual capacity as a Minneapolis
 police officer; J. Alexander Kueng, in his
 individual capacity as a Minneapolis
 police officer; and the City of
 Minneapolis,

               Defendants.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court following Plaintiff’s counsel’s April 6, 2021

telephone call to the Court. During that call, counsel inquired into whether the Court will

itself consider the distribution of settlement proceeds pursuant to Minnesota’s wrongful

death statute, Minn. Stat. § 573.02, or refer the matter to the magistrate judge. Counsel

stated that Plaintiff’s position is that this Court must follow the distribution procedures

established by § 573.02 and Minnesota General Rule of Practice 144.05. Section 573.02

provides that the recovery in an action for wrongful death “shall be for the exclusive benefit

of the surviving spouse and next of kin, proportionate to the pecuniary loss severally



                                               1
           CASE 0:20-cv-01577-SRN-TNL Doc. 63 Filed 04/09/21 Page 2 of 4




suffered by the death.” Minn. Stat. § 573.02, Subd. 1. The statute charges the court with

“determin[ing] the proportionate pecuniary loss of the persons entitled to the recovery and

order[ing] distribution accordingly.” Id. Rule 144.05 in turn creates a process by which the

trustee for the decedent’s next of kin may petition the court for approval of a settlement

and distribution of the settlement proceeds. See Minn. Gen. R. Prac. 144.05.

       Where a plaintiff asserts causes of action under both 42 U.S.C. § 1983 and

Minnesota’s wrongful death statute, a federal court will generally follow the distribution

procedures required under § 573.02 and Rule 144.05. See, e.g., Casler as Tr. for Next-of-

Kin of Rudolph v. MEnD Corr. Care, PLLC, No. 18-CV-1020 (WMW/LIB), 2021 WL

487353, at *1 (D. Minn. Feb. 10, 2021). But it is not clear that a federal court must follow

Minnesota’s wrongful death procedures where a plaintiff asserts causes of action only

under § 1983. See Anderson for Anderson v. City of Minneapolis, No. 16-cv-04114

(SRN/FLN), 2018 WL 1582262, at *6 (D. Minn. Mar. 30, 2018), aff’d sub nom. Anderson

as trustee for next-of-kin of Anderson v. City of Minneapolis, 934 F.3d 876 (8th Cir. 2019)

(holding that the Court “must look to Minnesota’s survival and wrongful death statutes

solely for the purpose of ascertaining ‘who’ may bring a § 1983 action,” and that other

provisions of the statute—specifically, its limitations period—do not apply to § 1983

claims).

       In this case, it is unclear whether Plaintiff has alleged a cause of action under

Minnesota’s wrongful death statute, in addition to Plaintiff’s § 1983 causes of action, so as

to require adhering to Minnesota’s procedures for judicial distribution of settlement

proceeds. The Complaint in this matter contains three causes of action: Count I asserts a


                                             2
         CASE 0:20-cv-01577-SRN-TNL Doc. 63 Filed 04/09/21 Page 3 of 4




claim under § 1983 for Fourth Amendment violations; Count II asserts a § 1983 claim

under Monell v. Department of Social Services of City of New York, 436 U.S. 658 (1978);

and Count III asserts a § 1983 claim under City of Canton v. Harris, 489 U.S. 378 (1989).

To be sure, each Count also includes the language “[t]he conduct described in all of the

preceding paragraphs amount [sic] to wrongful acts and omissions for purposes of

Minnesota Statute Section 573.02, subdivision 1.” (Compl. [Doc. No. 1], at ¶¶ 219, 245,

260.) But the Complaint’s Prayer for Relief seeks remedies under 42 U.S.C. § 1988, not

Minnesota’s wrongful death statute. Accordingly, it is unclear whether the Complaint

alleges a wrongful death claim, in addition to its § 1983 claims. Cf. Fed. R. Civ. P. 8.

       Because it does not appear that the Complaint states a claim or seeks relief under

Minnesota’s wrongful death statute, it is unclear whether the Court is bound by § 573.02

and Rule 144.05’s requirements for judicial approval of settlements and distribution of

settlement proceeds. Therefore, the Court will order briefing from the parties addressing

whether the settlement in this matter and the distribution of settlement proceeds must be

approved by the Court pursuant to the wrongful death statute. The Court would be

particularly interested in reviewing other § 1983 cases in which a federal court approved

the distribution of a settlement pursuant to Minnesota’s wrongful death statute. Plaintiff

shall file a memorandum addressing this question by April 23, 2021, and Defendants shall

file their responsive memoranda, if any, by May 7, 2021.

IT IS SO ORDERED.




                                             3
        CASE 0:20-cv-01577-SRN-TNL Doc. 63 Filed 04/09/21 Page 4 of 4




Dated: April 9, 2021                        s/Susan Richard Nelson
                                            SUSAN RICHARD NELSON
                                            United States District Judge




                                     4
